Judgment and order reversed on the facts, and new trial granted, with costs to the appellants to abide the event, unless the plaintiff stipulates to reduce the verdict to $2,500, in which event the judgment is so modified and as modified judgment and order are affirmed, with costs. Van Kirk, P. J., Hinman and Whitmyer, JJ., concur; Hill, J., dissents and votes for affirmance; Hasbrouek, J., dissents and votes for reversal and a new trial on the ground that there is no evidence that the plaintiff suffered any injury to his sacro iliac joint.